 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDGRAND CENTRAL AIRCRAFT CO., INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO (UAW-CIO)GRAND CENTRAL AIRCRAFT CO., INC.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO (UAW-CIO), Petitioner.Cases Nos. 21-CA-1101and 21-RC-1813.July 23, 1953SUPPLEMENTAL DECISION AND ORDEROn March 26, 1953, the Board issued a Decision and Orderin the above-entitled proceeding.' Thereafter, on July 25, 1953,the Respondent filed "Motions to Dismiss Complaint and Ob-jections and to Set Aside Order" and supporting memorandum.The General Counsel and the Union filed memoranda in oppo-sition to the Respondent's motion. Having duly considered thematter, the Board finds as follows:1.The unfair labor practice charges in this case were filedby International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, CIO (UAW-CIO),Region 6. Throughout this proceeding, whenever reference wasmade to the charging Union, the designation of that organizationfollowed the description in the charges.' The Respondentcontends that: "Region'6" is a separate labor organizationwithin the meaning of the Act; the Board adopted such findingby the Trial Examiner to which no exceptions were filed;"Region 6" has not complied with Section 9 (f), (g), and(h)of the Act; and therefore the entire complaint must bedismissed.TheGeneralCounsel and the charging Union,UAW-CIO, argue in opposition that "Region 6" is not a sepa-rate labor organization, but a geographical designation employedas a convenient means of carrying on the internal administrativeaffairs of the UAW-CIO, and that, in any event, "Region 6" isin compliance.Upon the basis of the findings in R. H. Osbrink, et al., d/b/aR. H. Osbrink Manufacturing Company. 8 involving the identicalissue, the Board concludes that "Region 6" is not a separatelabor organization, but only an administrative arm or subdivi-sion of the UAW-CIO and therefore was not required to complywith the filing requirements of Section 9 (f), (g), and (h) of theAct. In order to avoid any further ambiguity we shall amendthe Board's Decision and Order to delete the words "Region6" wherever they appear in such Decision and Order.1103 NLRB 1114.2 Except for the opening paragraphof thecomplaintwhichomitted reference to "Region 6. "3106 NLRB No. 7.106 NLRB No. 67. GRAND CENTRAL AIRCRAFT CO., INC.3592.The Respondent further contends that "Region 6" UAW-CIO, Crand CentralOrganizingCommittee UAW-CIO, and "'thelocal union which UAW-CIO would like to organize" are thereal parties in interest in Case No. 21-RC-1813, that theInternationalUnion UAW-CIO is fronting for these noncom-plying "labor organizations" and will not bargain on behalfof the Respondent's employees, and that therefore the ob-jectionsof UAW-CIO in Case No. 21-RC-1813 must be dis-missed.The union organizational campaign literature was variouslycirculated in the name of Grand Central Organizing CommitteeUAW-CIO, Aircraft Division UAW-CIO, and UAW-CIO. Or-ganizers' cards were issued in the name of Grand CentralOrganizing Committee UAW-CIO, and the campaign was underthe direction of a UAW-CIO international representative. Theunion-authorization cards designated the UAW-CIO, the demandfor recognition was madeby the UAW-CIO,and the representa-tion petition was filed by the UAW-CIO. Under the terms of theUAW-CIO constitution an International executive board memberhas direct supervision over all organizational activities withinhis region and the International executive board as well as alocal union is empowered to make contracts with employers.Thesefactsindicate that the Petitioner, International Union,UAW-CIO, is the real partyin interestand that the GrandCentral Organizing Committee UAW -CIO is clearly an auxiliaryarm of the UAW-CIO, established for organizing purposes, andneed notcomply.4 Furthermore, the fact that the UAW-CIOmay establish a local if it wins the election does not nullify theconclusion that it is entitled to maintain the present proceedingin its behalf.5 The Respondent's contentions are thereforewithout merit.ORDERIT IS HEREBY ORDERED that the Respondent's "Motions toDismiss Complaint and Objections and to Set Aside Order" be,and they hereby are, denied.IT IS FURTHER ORDEREDthat the Decision and Orderissued herein be, and it hereby is, amended by deleting there-from the phrase "Region 6" wherever it appears in saidDecision and Order, and that the Decision and Order as printedshall appear as hereby amended.4United Tanners,Inc., 103 NLRB 760, footnote 3; Tin Processing Corporation,80 NLRB1369.5 The Boardhas held that whether or not a local union is established,and whether or notits officerswill comply with the Act,is conjectural and too premature to warrant considera-tion.Tin Processing Corporation,supra.The Respondent'scontention that "Region 6" is a real party in interest in Case No.21-RC-1813isanswered by our finding above that"Region 6"is not a separate labororganization.